Title: To George Washington from Samuel Huntington, 22 September 1783
From: Huntington, Samuel
To: Washington, George


                  
                     Sir
                     Princeton Septemr 22nd 1783
                  
                  A Committee to whom the copy of Genl duportail’s letter of the 16 Inst: addressd to your Excellency; is referd: desire a conference with you upon the Subject of that letter.
                  I you will please to name a time most agreable to you, the committee will be happy to wait upon you in the Congress Chamber.
                  Should half past nine in the morning Suit with your engagements, give me leave to request the honour of your company to breakfast at my lodgings in the morning of the Same day previous to the conference.  I have the Honour to be with perfect Respect Your humble Servt
                  
                     Saml Huntington
                  
               